Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Fournier on November 2, 2021.

Please amend claims 1, 2, 9, 10, 17, and 18 as follows:

1.	(Currently Amended) A method of estimating and restoring a form near a finish line of an abutment tooth or abutment tooth model which is changed by scanning, the method comprising:
	determining a temporary finish line having multiple points on scan data as an imaginary boundary line between a formed portion and an unformed portion of the abutment tooth or abutment tooth model by creating the scan data including three-dimensional data from raw scan data which is acquired by scanning the abutment tooth or abutment tooth model by a scanner;
 by creating a crown-direction cutting line and a root-direction cutting line, and deleting the scan data in an edge portion between the crown-direction cutting line and the root-direction cutting line;
	extending, in a portion in which the scanned data is deleted, a crown-side temporary finish line and a root-side temporary finish line in directions supplementing the deleted portion of the scan data, respectively; and
	estimating and restoring the finish line of the edge portion of the deleted scan data based on the extended crown-side temporary finish line and the extended root-side temporary finish line.

2.	(Currently Amended) The method according to claim 1, wherein
	the determining the temporary finish line includes annularly determining the temporary finish line along the edge portion of the scan data of the abutment tooth or abutment tooth model,
	wherein the deleting the scan data further includes
	detecting a crown-side cutting reference point and a root-side cutting reference point based on curvature of the temporary finish line on each of cut sections which is acquired by cutting the scan data of the abutment tooth or abutment tooth model at each of the multiple points of the temporary finish line on the scan data, along a plane including an arbitrary straight line extending from the root side to the crown side in a range surrounded by the temporary finish line, where the crown-side cutting reference point and the root-side cutting reference point serve as reference points for deleting the scan data in the edge portion,
the crown-direction cutting line by connecting the crown-side cutting reference points of the respective cut sections, and
	creating [[a]] the root-direction cutting line by connecting the root-side cutting reference points of the respective cut sections,
	
	wherein the extending includes extending, in a portion in which the scanned data is deleted on each of the cut sections, the crown-side temporary finish line from the crown-side cutting reference point in a direction opposite to a crown direction and the root-side temporary finish line from the root-side cutting reference point in a direction opposite to a root direction, and
	wherein the estimating and restoring the finish line includes
	calculating an intersection point at which the extended crown-side temporary finish line intersects with the extended root-side temporary finish line in the portion in which the scanned data is deleted on each of the cut sections, and
	estimating and restoring the finish line in the edge portion of the abutment tooth or abutment tooth model based on an intersection line which is created by connecting the intersection points calculated on the respective cut sections, the extended crown-side temporary finish line, and the extended root-side temporary finish line.


9.	(Currently Amended) A non-transitory computer-readable storage medium having stored thereon instructions executable by one or more processor to cause the one or more processor to execute functions comprising:

	deleting the scan data including the temporary finish line in an edge portion of the abutment tooth or abutment tooth model by creating a crown-direction cutting line and a root-direction cutting line, and deleting the scan data in an edge portion between the crown-direction cutting line and the root-direction cutting line;
	extending, in a portion in which the scanned data is deleted, a crown-side temporary finish line and a root-side temporary finish line in directions supplementing the deleted portion of the scan data, respectively; and
	estimating and restoring the finish line of the edge portion of the deleted scan data based on the extended crown-side temporary finish line and the extended root-side temporary finish line.

10.	(Currently Amended) The non-transitory computer-readable storage medium according to claim 9, wherein
	the determining the temporary finish line includes annularly determining the temporary finish line along the edge portion of the scan data of the abutment tooth or abutment tooth model,
	wherein the deleting the scan data further includes

	creating [[a]] the crown-direction cutting line by connecting the crown-side cutting reference points of the respective cut sections, and
	creating [[a]] the root-direction cutting line by connecting the root-side cutting reference points of the respective cut sections,
	
	wherein the extending includes extending, in a portion in which the scanned data is deleted on each of the cut sections, the crown-side temporary finish line from the crown-side cutting reference point in a direction opposite to a crown direction and the root-side temporary finish line from the root-side cutting reference point in a direction opposite to a root direction, and
	wherein the estimating and restoring the finish line includes
	calculating an intersection point at which the extended crown-side temporary finish line intersects with the extended root-side temporary finish line in the portion in which the scanned data is deleted on each of the cut sections, and


17.	(Currently Amended) A prosthetic device manufacturing method of estimating and restoring an abutment tooth form which is changed by scanning to fabricate a prosthetic device fitting to an abutment tooth or an abutment tooth model based on the estimated and restored abutment tooth form, the method comprising:
	acquiring raw scan data of the abutment tooth or abutment tooth model;
	determining a temporary finish line having multiple points as an imaginary boundary line between a formed portion and an unformed portion of the abutment tooth or abutment tooth model by creating scan data including of three-dimensional data from the raw scan data;
	deleting the scan data including the temporary finish line in an edge portion of the abutment tooth or abutment tooth model by creating a crown-direction cutting line and a root-direction cutting line, and deleting the scan data in an edge portion between the crown-direction cutting line and the root-direction cutting line;
	extending, in the portion in which the scanned data is deleted, a crown-side temporary finish line and a root-side temporary finish line in directions supplementing the deleted portion of the scan data, respectively;
	estimating and restoring the finish line of the edge portion of the deleted scan data based on the extended crown-side temporary finish line and the extended root-side temporary finish line; and
	fabricating the prosthetic device from design data created based on the finish line.

18.	(Currently Amended) The prosthetic device manufacturing method according to claim 17, wherein
	the determining the temporary finish line includes annularly determining the temporary finish line along the edge portion of the scan data of the abutment tooth or abutment tooth model,
	wherein the deleting the scan data further includes
	detecting a crown-side cutting reference point and a root-side cutting reference point based on curvature of the temporary finish line on each of cut sections which is acquired by cutting the scan data of the abutment tooth or abutment tooth model at each of the multiple points of the temporary finish line on the scan data, along a plane including an arbitrary straight line extending from the root side to the crown side in a range surrounded by the temporary finish line, where the crown-side cutting reference point and the root-side cutting reference point serve as reference points for deleting the scan data in the edge portion
	creating [[a]] the crown-direction cutting line by connecting the crown-side cutting reference points of the respective cut sections, and
	creating [[a]] the root-direction cutting line by connecting the root-side cutting reference points of the respective cut sections,
	
	wherein the extending includes extending, in a portion in which the scanned data is deleted on each of the cut sections, the crown-side temporary finish line from the crown-side cutting reference point in a direction opposite to a crown direction the root-side temporary finish line from the root-side cutting reference point in a direction opposite to a root direction, and 

	calculating an intersection point at which the extended crown-side temporary finish line intersects with the extended root-side temporary finish line in the portion in which the scanned data is deleted on each of the cut sections, and
	estimating and restoring the finish line in the edge portion of the abutment tooth or abutment tooth model based on an intersection line which is created by connecting the intersection points which are calculated on the respective cut sections, the extended crown-side temporary finish line, and the extended root-side temporary finish line.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art teaches determining temporary finish lines for an abutment tooth model based on three-dimensional scan data, extending temporary finish lines in directions supplementing the scan data, modifying the temporary finish lines, estimating a finish line based on the temporary finish lines, and other claimed features.  The prior art also teaches removing/deleting portions of the model including the finish line.  (See, for example, U.S. Patent Application Publication No. 2016/0135931 to Kopelman.)
In the context of each independent claim as a whole, however, the prior art does not teach estimating and restoring a form near a finish line of an abutment tooth or abutment tooth model which is changed by scanning, comprising determining a temporary finish line having multiple points on scan data as an imaginary boundary line between a formed portion and an unformed portion of the abutment tooth or abutment tooth model by creating the scan data including three-dimensional data from raw scan 
Thus the subject matter of amended independent claims 1, 9, and 17 is allowable.  The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kopelman (U.S. Patent Application Publication No. 2006/0115793); Method and system for providing feedback data useful in prosthodontic procedures associated with the intra oral cavity.

Morales (U.S. Patent Application Publication No. 2016/0135931); Apparatus and methods of making denture devices.
Kopelman (U.S. Patent Application Publication No. 2016/0256035); Automatic selection and locking of intraoral images.
Barak (U.S. Patent Application Publication No. 2019/0209274); Systems and methods of automated in-situ preparation for mounting of prefabricated custom dental prosthesis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613